Citation Nr: 1136887	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic and degenerative changes of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of November 2006 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

First, the Veteran has not been provided proper VCAA notice for his claim.  Specifically, the Veteran has not been provided notice regarding a pre-existing disorder and aggravation.  The decision of November 2006 noted a high school injury to the left knee it its rationale for the denial.  In his January 2007 Notice of Disagreement (NOD), the Veteran stated that he originally injured his left knee during high school, and then aggravated his left knee during his military service.  Thus, the Veteran must be provided with VCAA notice regarding a pre-existing disorder and aggravation.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi, are dated from October 2006.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, the RO/AMC should contact the Veteran to see if he has been treated by any private physicians for his left knee disorder.  All pertinent treatment records should be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).
Finally, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed left knee disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

In regards to a current diagnosis, a recent July 2006 VA X-ray findings show posttraumatic and degenerative changes of the left knee.  In regards to an in-service incurrence, the Veteran's STRs are devoid of any complaint of or treatment for his left knee.  However, throughout his appeal, the Veteran has credibly asserted that this disorder was incurred during his active military service and has continued since his military discharge.  Specifically, in his January 2007 NOD, the Veteran reported that he injured his left knee in high school, but that he was accepted as fit for the military.  He believes that his left knee was then aggravated by his active military service.

Therefore, since the claims file contains medical evidence of a current disorder and credible lay evidence of an in-service incurrence, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of his left knee disorder.  The Veteran has never been afforded a VA examination for this claim.  Thus, a VA examination is needed to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim of entitlement to service connection for a left knee disorder, to include notice regarding a pre-existing disorder and aggravation.

2.  Obtain all pertinent VA outpatient treatment records from the Biloxi, Mississippi, VAMC since October 2006 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the Veteran for the names and addresses of any private providers who have treated him for his left knee disorder.  With the appropriate authorization from the Veteran, obtain any available records identified.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his left knee disability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The VA examiner must offer opinions on the following:

a)  Did the Veteran's current left knee disorder clearly and unmistakably pre-exist his July 1973 entry into the military?  Please identify the preexisting disorder and provide the basis for your conclusion.  

i) If there is clear and unmistakable evidence that the left knee disorder pre-existed his military service, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the left knee disorder was not aggravated beyond its natural progression during his active military service?  

ii) If there is not clear and unmistakable evidence that the left knee disorder pre-existed his active military service, is it at least as likely as not (a probability of at least 50 percent or more) that his left knee disorder is related to his active military service?

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale should be provided for each opinion or conclusion made by the examiner.  In forming his opinion, the VA examiner should consider the Veteran's subjective complaints of continuity of symptomatology since his military discharge (from a medical point of view) and the post-service medical records.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


